Citation Nr: 1115750	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-34 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for scar residuals of a left wrist laceration.

2.  Entitlement to an effective date earlier than May 22, 2006, for entitlement to an evaluation higher than 10 percent for residuals of a left wrist and hand laceration with severed tendon and artery (left wrist and hand laceration).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey, that granted service connection for residual scars and assigned an initial 10 percent rating, effective May 2006.  The Veteran appealed the initial rating, as well as the effective date of the increased rating for the muscle injury part of his disability.

In a December 2009 decision, the Board denied a rating higher than 30 percent for the residuals of a left wrist and hand laceration, and remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development of the scar residuals rating, as well as issuance of a statement of the case for the issue of entitlement to an effective date for an evaluation higher than 10 percent prior to May 22, 2006.  The AMC/RO completed the additional development as directed, continued to deny the claim for a higher rating for the scar residual, issued the statement of the case, and returned the case to the Board for further appellate review.

The Veteran returned a timely substantive appeal in response to the statement of the case.  Therefore, that issue is also addressed in the decision below.  See 38 C.F.R. § 20.200 (2010).

The Veteran's February 2010 statement (VA Form 21-4138) is sufficiently specific to constitute a Motion of Clear and Unmistakable Error in the February 1984 rating decision, see 38 C.F.R. § 3.105(a) (2010), but the motion has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.



FINDINGS OF FACT

1.  The AMC/RO accomplished the development directed in the December 2009 remand.

2.  The preponderance of the evidence shows the scar residual of the left wrist laceration has not manifested with limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, during the current reporting period.

3.  A February 1984 rating decision granted service connection for the residuals of a left wrist laceration.  In the absence of an appeal, the February 1984 rating decision is final.

4.  It is not factually ascertainable that left hand laceration residuals increased to the 10 percent level within the year before the May 22, 2006 claim for an increased rating. 


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 10 percent for scar residuals of a left wrist laceration are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1) 4.1, 4.7 (2010) (Unless indicated otherwise, all citations to 38 C.F.R. are for 2010); 38 C.F.R. §  4.118, Diagnostic Code 7805 (2007).

2.  The criteria for an effective date earlier than May 22, 2006, for entitlement to an evaluation higher than 10 percent for residuals of a left wrist and hand laceration have not been met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The requirements of the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the rating decision appealed, VA notified the Veteran in July 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA fully complied with the notice requirements of the VCAA.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  He was provided the opportunity to present pertinent evidence and testimony at all stages of the process. In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Thus, the Board may address the merits of the appeal.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).


Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's scar residual disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.  This concept also applied to subsequent claims for increased ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

The October 2006 rating decision assigned the 10 percent rating under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  The skin rating criteria were changed, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  The Veteran's claim, however, was received in May 2006-prior to the effective date; therefore, the prior criteria apply to his claim.  The Board notes, however, that there is no difference between the prior and current rating criteria as concerns a scar that is rated on the basis of limitation of motion.  The prior criteria specifically provides for rating on the basis of limitation of motion, while the current criteria  provide for rating on the basis of any disabling effect which-of course, includes limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Limitation of motion of the thumb is rated under Diagnostic Code 5228.  See 38 C.F.R. § 4.71a.  Those codes provide for a 20 percent rating where there is a showing of a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Less than two inches to one inch warrants a 10 percent rating.  The rating is the same for both the major and minor sides.  Id.

The July 2006 examination report notes the Veteran reported he had worked as a bookkeeper for the prior 15 years.  The examination report notes that he is left handed.  Physical examination of the left ventral wrist revealed three scars.  The examiner described Scar 1as a W-shaped scar 0.5 cm wide by 9 cm long that extended from the base of the thumb into the distal forearm.  It was nontender to palpation, and the examiner noted that there was no restriction of range of motion of the wrist caused by the scar, and there was no adherence to underlying structure.  The examiner assessed the scar as superficial.  The scar was skin colored, contour was smooth, and there was no inflammation, edema, or keloid formation present.

Scar Number 2 was a sign-wave shaped scar that extended from the base of the thumb over the dorsal thumb to the distal interphalangeal joint of the thumb.  It was hyperpigmented and was nontender to palpation.  There was no adherence to underlying structure, and it was 2 mm wide.  The examiner noted mild restriction of motion on flexion of the distal interphalangeal joint, and there was moderate to severe decrease in the range of motion of the proximal interphalangeal joint of the thumb-all secondary to Scar Number 2.  The examiner assessed the scar as superficial, not deep, and noted that there was no edema, inflammation, or keloid formation present.

Scar Number 3 was located on the dorsal wrist at the base of the confluence of the first and second fingers.  It was V-shaped, hypopigmented, and was 3 mm wide-each leg of the "V" being 2 cm.  The scar was nontender to palpation, and it was superficial.  The contour was smooth, and there was no restriction of range of motion caused by the scar.  There was no edema, inflammation, or keloid formation present.  Distal pulses were 2+.

As is apparent from the parts of the examination report set forth earlier, the examiner did not indicate that there was any gap between the thumb and forefingers.  Nonetheless, the Board remanded for another examination to ensure all of the symptoms of the Veteran's scar residual are rated.  The Board remand specifically instructed that the examiner measure any gap between the left thumb pad and fingers.

The February 2010 examination report notes that the examiner conducted a review of the claims file.  The Veteran reported that he still worked as a bookkeeper, and he complained of pain, stiffness, and limited motion of the left thumb.  The examiner noted that physical examination revealed no gap between the left thumb pad and the fingers.  The examiner noted no additional or new limitation of motion, ankylosis, or deformity of one or more digits.  The examiner noted the Veteran held the left thumb in an adducted position.  Movement of the affected joints of the thumb was limited by pain.  X-rays of the left thumb were read as normal.  The examiner assessed the impact of the disability as mild.

In as much as the examiner noted that there was no gap between the thumb and fingers of the left hand, there is no factual basis for a rating higher than 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5228.  Further, the Board notes that the 2006 examination report noted the limitation of motion affected the distal interphalangeal and proximal interphalangeal joints.  See 38 C.F.R. § 4.71a, Plate III.  Hence, the assigned 10 percent rating reasonably compensates the Veteran for his pain on motion and stiffness.  The Board notes that the examiner did not indicate any findings of additional loss of motion due to stiffness, etc.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.

The Veteran asserted in a March 2011 statement that the examiner told him he suggested pain management treatment because he could not measure "the gap" because of pain, and he also suggested another examination to measure the gap after pain management treatment.  Based on this assertion, the Veteran requested the Board to direct the pain management treatment and another examination afterwards.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same.  As concerns resolving the apparent conflict between the examination report as written and the Veteran's assertion, the Board finds the Veteran incredible.  The Board first observes that the examination report contains no reference or indication that the examiner recommended pain management therapy.  Further, the Board is doubtful the examiner would not have documented such a medical assessment, especially in light of the fact the examiner specifically noted the AMC/RO's request for a measurement of any gap between the left thumb and fingers.  The Board's review of the claims file reveals the fact that the Veteran's post-service reports of how he sustained his left wrist injury are inconsistent with the official Line Of Duty Investigation in the service treatment records.  Hence, the Board finds the Veteran's assertions do not rebut the Presumption of Regularity that the examiner conducted the examination properly.  Finally, the examination report notes that the examiner opined the Veteran's limitation of motion symptoms were due to neurological manifestations rather than the scar.

In light of the above, the Board finds the scar residual of the left wrist laceration has more nearly approximated a 10 percent rating throughout the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45; 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).

The Board has also considered the propriety of a referral for consideration of higher rating on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The Board, however, finds that the rating criteria describe the Veteran's left wrist scar residual and the levels of the severity of the disability.  This means the Veteran's scar residual disability is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, referral for extraschedular consideration is not allowed.  See 38 C.F.R. § 3.321(b)(1).  The Board also notes the evidence in the claims file that the Veteran is employed full time as a bookkeeper.

Earlier Effective Date

The Veteran asserts that the effective date for the muscle group injury residual of his left wrist laceration should be retroactive to the date of the original grant of service connection.  As discussed below, this is contrary to applicable law.

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2). "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2). The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400(o)(2). Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase.

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.157 provides that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination will be accepted as a claim when such reports relate to examination or treatment for which service connection has previously been established or when a claim specifying the benefit sought is received within one year.

Analysis

As noted earlier, a February 1984 rating decision granted service connection for residuals of laceration of the left wrist with severed tendon and artery and assigned an initial 10 percent rating, effective in August 1982, the month the Veteran separated from active service.  See 38 C.F.R. § 3.400.  The Veteran appealed only the initial rating, but a May 1985 Board decision denied a rating higher than 10 percent.  He applied for an increased rating in December 1985.  He did not indicate any dispute with his initial effective date.  A February 1986 RO letter informed him an increased rating was denied and informed him of his appeal rights.  There is no record of an appeal, so that rating decision is final.  The Veteran's claims file is silent until VA received his current claim for an increased rating on May 22, 2006.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98. Under this provision, the effective date assigned for the award of an increased rating in this case may be no earlier than May 22, 2006, because that was the date that VA received the Veteran's claim for an increased rating. After a review of the evidence, the Board finds that there is no evidence that an increase was factually ascertainable within the year preceding the May 22, 2006 increased rating claim.  There are no medical records showing treatment of the veteran's left wrist laceration in the one year period prior to May 22, 2006.  The only records of treatment of record are dated in 2003, more that 2 years prior to May 2005.

In as much as VA received the Veteran's current claim on May 22, 2006, that is the earliest effective day allowable under applicable law.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to a rating higher than 10 percent for scar residuals of a left wrist laceration is denied.

Entitlement to an effective date earlier than May 22, 2006, for entitlement to an evaluation higher than 10 percent for residuals of a left wrist and hand laceration is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


